FOR IMMEDIATE RELEASE February 9, 2009 Contact:Jesus R. Adia President and Chief Executive Officer (718) 677-4414 Flatbush Federal Bancorp, Inc. Reports Earnings for Quarter and Year Ended December 31, 2008 Brooklyn, NY – Flatbush Federal Bancorp, Inc. (the “Company”), (OTC Bulletin Board: FLTB), the holding company of Flatbush Federal Savings and Loan Association (the “Association”), announced a consolidated net income of $60,000, or $0.02 per share, for the quarter ended December 31, 2008 as compared to a net loss of $327,000, or $0.12 per share, for the same quarter in 2007.Net income for the year ended December 31, 2008 was $149,000, or $0.06 per share, compared to $89,000 or $0.03 per share for the year ended December 31, 2007, an increase of $60,000, or 67.4 %. The
